Citation Nr: 0100041	
Decision Date: 01/02/01    Archive Date: 01/11/01

DOCKET NO.  97-02 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to benefits provided by 38 U.S.C.A. § 1151 
(formerly § 351) for disability due to transverse myelitis 
for the period of time before May 12, 1987. 

2.  Entitlement to a higher level of special monthly 
compensation than that provided by 38 U.S.C.A. § 1114(n). 



REPRESENTATION

Appellant represented by:	To be determined



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

REMAND

The veteran served on active duty from June 1968 to May 1970. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  

It is noted that the issue addressed in an October 1999 
remand of entitlement to a rating in excess of 30 percent for 
neuropsychiatric residuals of brain trauma has not been 
listed on the title page, as a 100 percent rating was 
assigned for this disability.  The RO considered this a grant 
of the benefits sought as to this issue.  Absent an 
expression of disagreement with the effective date for this 
rating, the issue will be considered as moot. 

There is some confusion as to the nature of the veteran's 
representation.  Prior to the October 1999 remand on the 
issues on the title page, argument was presented by attorney 
Ronald J. Marzullo, and this individual was listed as the 
veteran's representative on the October 1999 remand 
addressing these issues.  The Disabled American Veterans 
(DAV) represented the veteran and presented argument on 
another issue that was addressed in a separate Board decision 
in October 1999.  

Subsequent to the remand development on the instant issues, 
only the DAV has made a presentation.  It does not appear 
that Mr. Marzullo was sent copies of any adjudication of 
these issues, to include notice letters or statements of the 
case or supplemental statements of the case.  Based on a 
review of the record before the Board, it does not appear 
that he ever withdrew his representation of the veteran, or 
that the veteran revoked the power of attorney to Mr. 
Marzullo.  It is unclear whether a file on this matter may 
exist at the RO.  As such, unless this information is under 
separate file at the RO, Mr. Marzullo should be considered 
the appellant's representative under the facts of this case.  
If the veteran has revoked his power of attorney to Mr. 
Marzullo, such documentation should be associated with the 
claims folder.  If Mr. Marzullo has withdrawn his 
representation, the file should contain such written notice, 
and it should be clear that he has also notified the veteran, 
and has otherwise withdrawn in accordance with applicable 
provisions.

In view of the foregoing, this case is REMANDED for the 
following development:

The RO should check to see if there is 
another file in this case that reveals 
that the power of attorney to Mr. 
Marzullo has been revoked, or that the 
DAV has otherwise been appointed to 
represent the appellant on these matters.  
If no such documentation is on file, the 
RO is to contact the veteran and 
determine if he desires representation on 
these issues by Mr. Marzullo or the 
Disabled American Veterans.  If the 
veteran no longer desires the 
representation of Mr. Marzullo, he is to 
submit a written statement signed by him 
revoking Mr. Marzullo's representation.  
If Mr. Marzullo has withdrawn from 
representation, information on this 
matter should also be set forth in the 
claims folder.  If the veteran wishes to 
be represented by Mr. Marzullo, the 
attorney should be afforded an 
opportunity review post-remand 
adjudication and to present argument or 
additional evidence concerning the issues 
on appeal.  Furthermore, while the case 
is in remand status, the appellant and 
his representative, once determined, are 
free to submit additional evidence or 
argument as needed.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



